DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 03/04/2022.
Claims 1-10 remain pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tung (US 2004/0165392).  Further evidence is provided by www.thefreedictionary.com.
Addressing claim 1, Tung discloses a quick installation structure of a solar panel 221 for an outdoor product (umbrella), the quick installation structure comprising a top cover 251 (figs. 9-10), wherein a circuit board is installed inside the top cover (the combination of the base 26 and the circuit boards 263 constitute the claimed circuit board because the base 26 is a board that supports the circuits 263; fig. 9 shows the combination of the base 26 and circuits 263 is or extent over (a surface) regardless of position” (emphasis added) or “used to indicate proximity” according to www.thefreedictionary.com; in instant situation, the conductive post 283 extends over the surface of the middle portion of the circuit board and the conductive post is in proximity of the middle portion of the circuit board as shown in fig. 9; therefore, the conductive post 283 or the claimed live terminal block is “on” the middle portion of the circuit board as claimed) and is a structure vertically extending upward (fig. 9), the live terminal block penetrates upwardly through and extends outside the through cavity (fig. 9), and is capable of removably plugging in and fitting with an electrical connection terminal block 234 (fig. 9 and paragraph [0031]) through the through-cavity, and the electrical connection terminal block 234 is configured to electrically connected to the solar panel [0031].

Addressing claim 2, Tung discloses the solar panel 221 is installed on an upper surface of a panel installing seat 23, a bottom portion of the panel installing seat is provided with a docking boss 24, a terminal through-cavity is disposed inside the docking boss (fig. 9 shows an opening, formed at the center of the plate 24 that corresponds to the claimed docking boss, that is the structural equivalence to the claimed terminal through-cavity), and the electrical connection terminal block (283) is disposed in the terminal through-cavity (fig. 9 shows the portion 283 of the electrical connection terminal block is disposed in the opening of the plate 24 that corresponds to the claimed terminal through-cavity).

Addressing claim 3, the top cover comprises an upper nest top cover 251 and an upper nest top bottom cover 32 (figs. 9-10), the upper nest top cover and the upper nest bottom cover cooperatively form, after being closed together, an inner cavity portion for installing the circuit board 263 inside, and the through-cavity 254 is disposed on the upper nest top cover (figs. 7 and 9).

Addressing claim 5, Tung discloses the outdoor product is a sunshade umbrella (figs. 1-9 and paragraph [0005-0006].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tung (US 2004/0165392) in view of Zhou (WO2018/218389 with provided machine English translation).
Addressing claim 4, Tung is silent regarding the limitation of current claim.

Zhou discloses a quick installation structure of solar panel for umbrella similarly to that of Tung; wherein, the panel installing seat 9 is provided with a docking boss having alignment clamping teeth 91 configured to cooperate with the limit clamping teeth 13 provided on an inner cavity wall of the installation boss disposed on an the upper portion of the through cavity (figs. 6-7) for facilitating electrical connection between the solar cell and the circuit board provided within the top cover (fig. 8).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the structure of Tung with the docking boss having the alignment clamping teeth and the installation boss on the upper portion of the through cavity having the limit clamping teeth corresponding to the alignment clamping teeth disclosed by Zhou in order to ensure secure connection between the solar panel installing seat and the top cover as well as obtaining the predictable result of providing cavity for the electrical connection between the solar panel and the circuit board (Zhou, figs. 2-7).

Addressing claim 6, Zhou discloses the groove of the mounting case 9, or the claimed panel installing seat, protrudes into the through hole 11, or the claimed through-cavity, and is rotated so that the flanges 91, or the claimed alignment clamping teeth, and the block 13, or the claimed limit clamping teeth, are engaged together, so that the mounting case 9 is engaged with the top of the canopy cover 1 (page 4 of the translation document), which satisfies the limitation of current claim.

Addressing claim 8, Tung is silent regarding the live terminal block is configured as a pin-type interface, and the electrical terminal block is configured as a pin-type connector.

Zhou discloses in figs. 2-3 that the live terminal block 8 is configured as a pin-type interface, which implicitly means that the corresponding connection terminal block is configured as a pin-type connector.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the known live terminal block and the connection terminal block of Tung to have the known live terminal block and the connection terminal block structures disclosed by Zhou in order to obtain the predictable result of establishing electrical connection between the solar panel and the circuit board for operating the sunshade umbrella (Rationale B, KSR decision, MPEP 2143).

Addressing claim 7, the limitation of current claim is opposite of that of claim 8; however, the limitation of current claim would have been obvious to one of ordinary skill in the art by simply reversing the structures disclosed by Zhou to have the live terminal block as a pin-type interface and the electrical connection terminal block as a pin-type connector in order to obtain the predictable result of establishing electrical connection between the solar panel and the circuit board for operating the sunshade umbrella.  This is simply obvious to try by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success of establishing electrical connection between the solar panel and the circuit board (Rationale E, KSR decision, MPEP 2143).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tung (US 2004/0165392) in view of Zhou (WO2018/218389 with provided machine English translation) as applied to claims 4-8 above, and further in view of Li (US 2007/0056617).
Addressing claim 9, Tung and Zhou are silent regarding a top cap and an installation part in the claimed manner.

Li discloses a quick installation structure comprising a top cover (51+221) that houses a circuit board that is electrically connected to a solar panel 424 (fig. 6A).  The quick installation structure also includes a top cap 43, wherein an installation part (the threaded outer surface) is disposed in the top cap and the installation part cooperates with the installation boss (the inner surface of the connection hole 2211 for installation (fig. 6A).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the structure of Tung in view of Zhou with the top cap and the complementary structure of the through-cavity as disclosed by Li in order to obtain the predictable result of securing the solar panel to the top cover (Rationale B, KSR decision, MPEP 2143).

Addressing claim 10, in fig. 4, Tung discloses a nest base 11 whose upper end cooperates with a lower end of an upper nest base 11 for installation.

Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo (WO2020/093473 with provided machine English translation) in view of Guibout (WO2014/080140 with provided machine English translation).
Addressing claim 1, Luo discloses a quick installation structure of a solar panel for an outdoor product (figs. 1-7), the quick installation structure comprising a top cover (41+42, figs. 4-5), wherein a circuit board 5 is installed inside the top cover, a through-cavity (the cavity formed by the components 41 and 42 in fig. 5) is disposed on the top cover, a live terminal block 51 is disposed on a middle portion of the circuit board and is a structure vertically extending upward (fig. 5), the live terminal block is capable of removably plugging in and fitting with an electrical connection terminal block 8 (abstract) through the through-cavity, and the electrical connection terminal block 8 is configured to electrically connect to the solar panel (fig. 2).
Luo discloses the live terminal block 51 as a plug that fits in with the socket 8 (abstract); however, Luo does not explicitly disclose the live terminal block 51 penetrates upwardly through and extends outside of the through-cavity.

Guibout discloses in figs. 2 and 5 the electrical connection between the pins 23, as the structural equivalence to the claimed live terminal block, and the corresponding sockets of the female connector 20 that requires the pins 23 to extend upwardly through and outside of the through-cavity formed by the housing 27 (fig. 5).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify quick installation structure of Luo with the live terminal block extending upwardly through and outside of the through-cavity to make electrical connection to the corresponding socket similarly to the way in which the pins 23 extend upwardly through and outside of the through-cavity to make electrical connection to the corresponding sockets as disclosed by Guibout in order to obtain the predictable result of establishing electrical 

Addressing claim 2, Luo discloses the solar panel 6 is installed on an upper surface of a panel installing seat 1, a bottom portion of the panel installing seat is provided with a docking boss (hollow thread 33), a terminal through-cavity is disposed inside the docking boss (the docking boss 33 is a hollow thread which implicitly includes a terminal through-cavity disposed inside), and the electrical connection terminal block 8 is disposed in the terminal through-cavity (figs. 2-3).

Addressing claim 3, Luo discloses the top cover comprises an upper nest top cover 41 and an upper nets bottom cover 42, the upper nest top cover and the upper nest bottom cover cooperatively form, after being closed together, an inner cavity portion for installing the circuit board 5 inside (fig. 5), and the through-cavity is disposed on the upper nest top cover (fig. 5).

Addressing claim 5, both Luo and Guibout disclose the outdoor product is a sunshade umbrella.

Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo (WO2020/093473 with provided machine English translation) in view of Guibout (WO2014/080140 with provided machine English translation) as applied to claims 1-3 and 5 above, and further in view of Zhou (WO2018/218389 with provided machine English translation).
Addressing claim 4, Luo is silent regarding the limitation of current claim.



At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the structure of Luo with the docking boss having the alignment clamping teeth and the installation boss on the upper portion of the through cavity having the limit clamping teeth corresponding to the alignment clamping teeth disclosed by Zhou in order to ensure secure connection between the solar panel installing seat and the top cover as well as obtaining the predictable result of providing cavity for the electrical connection between the solar panel and the circuit board (Zhou, figs. 2-7).

Addressing claim 6, Zhou discloses the groove of the mounting case 9, or the claimed panel installing seat, protrudes into the through hole 11, or the claimed through-cavity, and is rotated so that the flanges 91, or the claimed alignment clamping teeth, and the block 13, or the claimed limit clamping teeth, are engaged together, so that the mounting case 9 is engaged with the top of the canopy cover 1 (page 4 of the translation document), which satisfies the limitation of current claim.

Addressing claim 7, Luo discloses the live terminal block 51 is a plug that is plugged into the corresponding socket 8; therefore, the plug 51 of Luo is the structural equivalence to the 

Addressing claim 8, the limitation of current claim is opposite of that of claim 7; however, the limitation of current claim would have been obvious to one of ordinary skill in the art by simply reversing the structures disclosed by Luo or Guibout to have the live terminal block as a pin-type interface and the electrical connection terminal block as a pin-type connector in order to obtain the predictable result of establishing electrical connection between the solar panel and the circuit board for operating the sunshade umbrella.  This is simply obvious to try by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success of establishing electrical connection between the solar panel and the circuit board (Rationale E, KSR decision, MPEP 2143).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo (WO2020/093473 with provided machine English translation) in view of Guibout (WO2014/080140 with provided machine English translation) and Zhou (WO2018/218389 with provided machine English translation) as applied to claims 4-8 above, and further in view of Li (US 2007/0056617).
Addressing claim 9, Luo, Guibout and Zhou are silent regarding a top cap and an installation part in the claimed manner.

Li discloses a quick installation structure comprising a top cover (51+221) that houses a circuit board that is electrically connected to a solar panel 424 (fig. 6A).  The quick installation structure also includes a top cap 43, wherein an installation part (the threaded outer surface) is disposed 

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the structure of Luo in view of Guibout and Zhou with the top cap and the complementary structure of the through-cavity as disclosed by Li in order to obtain the predictable result of securing the solar panel to the top cover (Rationale B, KSR decision, MPEP 2143).

Addressing claim 10, in fig. 5 Luo discloses the quick installation structure further comprising a nest base 9, an upper end of the nest base cooperates with a lower end of an upper nest base (the lower end of the base 42) for installation.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection, based on Luo and Guibout, does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 03/04/2022 regarding the 102 rejection of claims 1-3 and 5 based on the teaching of Tung  have been fully considered but they are not persuasive.  The Applicants argued that Tung does not disclose the limitation “a live terminal block is disposed on a middle portion of the circuit board and is a structure vertically extending upward, the live terminal block penetrates upwardly through and extends outside the through-cavity”.  The argument is not persuasive.  Tung discloses a circuit board is installed inside the top cover (the combination of the base 26 and the circuit boards 263 constitute the claimed circuit board because the base 26 is a board that supports the circuits 263; fig. 9 shows the combination of the base 26 and circuits 263 is installed inside the top cover 251), a through cavity 254 is disposed on the top cover (fig. 10), a live terminal block (conductive post 283 in figs. 9-10 and paragraph [0031) is disposed on a middle portion of the circuit board (the word “on” is interpreted to include the definitions “used to indicate contact with or extent over (a surface) regardless of position” (emphasis added) or “used to indicate proximity” according to www.thefreedictionary.com; in instant situation, the conductive post 283 extends over the surface of the middle portion of the circuit board and the conductive post is in proximity of the middle portion of the circuit board as shown in fig. 9; therefore, the conductive post 283 or the claimed live terminal block is “on” the middle portion of the circuit board as claimed) and is a structure vertically extending upward (fig. 9), the live terminal block penetrates upwardly through and extends outside the through cavity (fig. 9), and is capable of removably plugging in and fitting with an electrical connection terminal block 234 (fig. 9 and paragraph [0031]) through the through-cavity, and the electrical connection terminal block 234 is configured to electrically connected to the solar panel [0031].  For the reason above, Examiner maintains the position that claims 1-3 and 5 are anticipated by Tung.
The arguments regarding the rejection of claims 4 and 6-10 are not persuasive because the argument regarding the rejection of claim 1 is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        03/21/2022